DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-11) in the reply filed on 06/24/2022 is acknowledged. 
Claims 1-23 are currently pending. Claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-11 have been examined on their merits.

Attorneys of Record
	There are currently no Attorneys of Record associated with this application. If Applicant wishes for an approved attorney to be able to communicate with the Office, a Power of Attorney document should be filed.

Priority
	The instant application is a national stage entry of PCT/US2018/055379 (filed 10/11/2018) which claims benefit to U.S. provisional application 62/572,159 (filed 10/13/2017). 

Drawings
The drawings are objected to for the following reasons:
Figure 2C is missing axis labels;
Figures 5A and 5B should have the labels “A” and “B” in the upper left corner removed;
The legend on Figure 5C is not well-defined and reproducible due to its low resolution.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
	Claims 2-5 and 11 recite properties and characteristics of BoNT/A6 or BoNT/A6 administration. These recitations do not impart a limit on the structure of the composition used in the method of treatment. Therefore, prior art which teaches or makes obvious the method of treating a patient with BoNT/A6 will be considered for application under 35 U.S.C. 102 and/or 35 U.S.C. 103 regardless of whether the prior art reference recognized the characteristics inherent to BoNT/A6.

Claim Objections
	Claims 1-5 are objected to because the taxonomic name “Clostridium botulinum” should be italicized. 
	Claim 3 is objected to because “EC50” should be amended to read “EC50” and a space should be added between “30” and “fM”.
	Claim 5 is objected to because “LD50” should be amended to read “LD50”.
	Claim 11 is objected to because the administration of the preparation causes the claimed effect. Therefore, the claim should be reworded, for example, to read “…wherein administration of the preparation results in increased uptake in cells as compared to BoNT/A1”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Palan et al. (WO 2015/166242 A1; cited in IDS filed 07/28/2020).
Palan et al. (hereinafter Palan) provides methods for producing recombinant Clostridium botulinum neurotoxins of serotype A (BoNT/A)(p. 1, lines 5-6). Palan teaches that clostridial neurotoxins are synthesized as single-chain polypeptides that are modified post-translationally by a proteolytic cleavage event to form two polypeptide chains joined together by a disulfide bond (i.e. a di-chain BoNT/A protein)(p. 1, lines 29-31). Although the invention of Palan is primarily directed towards methods of manufacturing BoNT using Escherichia coli and Lys-C (a commercially available endoproteinase)(p. 2, line 30 through p. 3, line 3; p. 3, line 32 through p. 4, line 2), Palan also teaches a method of treatment comprising administration of an active di-chain BoNT/A protein, composition, or liquid pharmaceutical composition of the invention to a patient in need thereof (p. 7, lines 16-18).
Regarding claims 1 and 9-10, Palan teaches a method of treatment comprising administration of an active di-chain BoNT/A protein, composition, or liquid pharmaceutical composition of the invention to a patient in need thereof (p. 7, lines 16-18; claims 18 and 20). Palan teaches “native di-chain neurotoxins” of BoNT/A include the neurotoxin BoNT/A6 (p. 8, table 1), demonstrates the purification of recombinant BoNT/A6 to yield an “active di-chain” (example 9, p. 56-67) which is “essentially identical to the native active di-chain BoNT/A” (p. 4, lines 30-32), and further teaches that the BoNT/A may be a single-chain protein comprising the sequence of BoNT/A6 (p. 9, lines 16-18 and 26-30 and p. 10, lines 30-31). Therefore, it is considered that Palan teaches a method of treatment comprising administration of BoNT/A6 (i.e. a preparation comprising Clostridium botulinum neurotoxin BoNT/A6) to a patient in need of botulinum toxin therapy.
Although Palan does not explicitly state that the preparation is “at least 90% pure” (claim 1), “at least 95% pure” (claim 9), and “at least 98% pure” (claim 10), a person having ordinary skill in the art would arrive at the recited levels of purity as a result of routine experimentation and would be prompted to do so by Palan’s teaching that it may be useful to purify the BoNT/A single- and di-chain proteins (p. 18, lines 16-18 and 20-23; p. 24, lines 19-28; p. 28, lines 9-20) to remove contaminants such as protamine sulfate, remaining DNA, parts of smaller proteins, and middle sized proteins as well as the hemagglutinins of the botulinum neurotoxin protein complex (p. 28, lines 9-20). A person having ordinary skill in the art would have a reasonable expectation of success because simply increasing the purity of the active compound (BoNT/A6) would result in a composition which would be reasonably expected to more efficiently “treat a patient having a symptom in need of botulinum toxin therapy”. See MPEP 2144.05(II)(A).
Thus, claims 1 and 9-10 are considered to be obvious over Palan.
Regarding claims 2-5 and 11, the instant claims are drawn to inherent properties of BoNT/A6. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Therefore, the claims are anticipated regardless of whether Palan recognized the characteristics possessed by BoNT/A6 or their comparative advantages over the conventionally used BoNT/A1. See MPEP 2112(I) and (II).
Regarding claims 6-7, Palan teaches that the medicament can be used for prevention and/or treatment of cervical dystonia, blepharospasm, hyperhidrosis, strabismus, achalasia, and migraine (p. 2, lines 23-29; p. 44, line 8 through p. 45, line 24). 
 Regarding claim 8, Palan teaches that the active di-chain BoNT/A proteins can be used in therapy and suitable therapies may include cosmetic treatments (p. 44, lines 5-7).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of U.S. Patent No. 10,688,162 B2 in view of Palan et al. (WO 2015/166242 A1; cited in IDS filed 07/28/2020).
Claims 11-12 of ‘162 are drawn to the local or systemic administration of hybrid botulinum neurotoxin molecules comprising light chain polypeptides from a first subtype and heavy chain polypeptides from a second subtype wherein the hybrid is selected from a group which consists of several BoNT serotype A neurotoxins. Although ‘162 does not recite the use of non-hybridized BoNT/A6, Palan teaches the administration of BoNT serotype A neurotoxins, including pure di-chain BoNT/A6, to patients in need thereof (p. 7, lines 16-18; p. 8, table 1; claims 18 and 20). Therefore, since it was previously known within the art that BoNT/A6 can be administered to patients in need of BoNT therapy, it would have been obvious to modify claims 11-12 of ‘162 to arrive at the presently claimed invention. 

Conclusion
No claim is allowed. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                         

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651